Name: Commission Regulation (EEC) No 1914/90 of 5 July 1990 fixing the amount of the private storage aid for squid of the genus Illex argentinus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 173/24 Official Journal of the European Communities 6. 7 . 90 COMMISSION REGULATION (EEC) No 1914/90 of 5 July 1990 fixing the amount of the private storage aid for squid of the genus Illex argentinus HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 1 . The private storage aid referred to in Article 16 of Regulation (EEC) No 3796/81 is granted for the quanti ­ ties offered for sale during the period 1 July to 31 December 1990, with the reservation that the conditions for the aid to come into operation , as laid down in Article 16 ( 1 ) (a) of the said Regulation, are fulfilled during this period . 2. The amount of aid in respect of a maximum storage period of three months is fixed as follows : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 1495/89 (2), and in particular Article 16 (4) thereof, Having regard to Commission Regulation (EEC) No 2415/89 of 3 August 1989 laying down detailed rules of application for the granting of private storage aid for certain fishery products (3), and in particular Article 2 thereof, Whereas, the average price for squid of the genus Illex argentinus has, during a significant period, been below 85 % of its guide price ; Whereas this price situation is likely to continue ; Product Amount of the storage aid (ECU/tonne net weight per month) First month Second andthird month Squid Illex argentinus, whole, not cleaned 41 25 Squid Illex argentinus, tube 49 32 Whereas, it is therefore necessary to fix the amount of the private storage aid for the product concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1990 . For the Commission Manuel MARlN Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 148, 1 . 6 . 1989, p . 1 . V) OJ No L 228, 5. 8 . 1989, p . 10 .